Citation Nr: 1527126	
Decision Date: 06/25/15    Archive Date: 07/07/15

DOCKET NO.  13-27 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Brandon A. Williams, Associate Counsel


INTRODUCTION

The Veteran had active military service from June 1951 until June 1971. The Veteran died in January 2011. The appellant is the Veteran's widow. 

This matter comes before the Board of Veterans' Appeals (Board) from an August 2011 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Milwaukee, Wisconsin. The claim was subsequently transferred to the Nashville, Tennessee RO

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In correspondence from the claimant's representative dated in September 2014, the claimant requested a Board hearing, via video conference. However, it does not appear that she has been scheduled for a Board hearing and there is no indication that she has since cancelled her hearing request. 

In light of the appellant's pending Board video conference hearing request concerning an issue presently on appeal before the Board, the case must be remanded to afford the Veteran an appropriate Board hearing. 38 U.S.C.A. § 7107(b) (West 2014); 38 C.F.R. §§20.700(a) , 20.703 (2014).

Accordingly, the case is REMANDED for the following action:

Schedule the appellant for a videoconference hearing before the Board pursuant to the September 2014 hearing request following the usual procedures. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




